DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Carlyn Anne Burton on June 08, 2022.
The application has been amended as follows:
Claim 1:
A method for fracturing a subterranean formation, comprising the step of injecting an aqueous fracturing fluid into at least a portion of the subterranean formation at pressures sufficient to fracture the formation, wherein the fracturing fluid comprises a polymer comprising: 
at least one hydrophobic monomer selected from the group consisting of octyl (meth)acrylamide, lauryl (meth)acrylate, lauryl (meth)acrylamide, myristyl (meth)acrylate, myristyl (meth)acrylamide, pentadecyl (meth)acrylate, pentadecyl (meth)acrylamide, cetyl (meth)acrylate, cetyl (meth)acrylamide, oleyl (meth)acrylate, oleyl (meth)acrylamide, erucyl (meth)acrylate, erucyl (meth)acrylamide, and combinations thereof; and 
at least one hydrophilic monomer selected from the group consisting of acrylate, acrylate salts, acrylamide, 2-acrylamido-2-methylpropane sulfonic acid, 2-acrylamido-2-methylpropane sulfonic acid salts and combinations thereof, 
wherein are (a) included in the injected aqueous fracturing fluid, (b) contacted with the injected aqueous fracturing fluid the step of injecting, or (c) both included in the injected aqueous fracturing fluid and contacted with the injected aqueous fracturing fluid within the subterranean formation subsequent to the step of injecting; and 

associating the polymer with the portion of the solid particles, in the subterranean formation, and thereby employing the associated polymer as (i) a dispersing and stabilizing agent for dispersion of the particles, and (ii) an agent for control of fluid loss.
Claim 10:
The method of claim 1, wherein the portion of the solid particles comprises a proppant
Claims 16-24 & 32:
	Canceled
Claim 35:
The method of claim 1, wherein the aqueous fracturing fluid further comprises ethylene glycol, propylene glycol or ethylene glycol monobutyl ether.
Claim 36:
The method of claim 1, wherein the aqueous fracturing fluid consists essentially of: 
the polymer; 
an aqueous fluid; 
the portion of the solid particles; 
at least one additive selected from the group consisting of mineral oil, a hydrating surfactant, a clay stabilizer, corrosion inhibitors, iron control agents, calcium sulfate inhibitors, scale inhibitors, a mutual solvent[[s]], non-emulsifiers, anti-slug agents, and combinations thereof, 
wherein the hydrating surfactant is selected from the group consisting of tridecyl alcohol ethoxylate and EO/PO block copolymers.
Claim 37:
The method of claim 36, wherein the mutual solvent is ethylene glycol, propylene glycol or ethylene glycol monobutyl ether.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The double patenting rejections are withdrawn in light of the amendments filed May 31, 2022 and/or the Examiner’s Amendment.
The prior art of record fails to teach the method as claimed.
Cadix et al., alone or in combination with Evani, Dawson et al., and/or Zhou et al., discloses and/or teaches methods of fracturing a subterranean formation with an aqueous fracturing fluid comprising a polymer comprising at least one hydrophobic monomer and at least one hydrophilic monomer, selected from the respectively claimed groups, as set forth in the Non-Final Rejection (mailed 02/28/2022). The reference(s), however, fail to disclose the method steps in combination with associating the polymer with the included and/or contacted solid particles and employing the associated polymer as a dispersing and stabilizing agent and an agent for fluid loss control, as instantly claimed.
Cadix et al. (US 2018/0171203) is treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) – see Applicants’ statement filed 06/14/2022.
Cadix et al. (US 2018/0171206) is treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) – see Applicants’ statement filed 06/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674